Judgment, Supreme Court, Bronx County (Stephen L. Barrett, J.), rendered January 23, 1990, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of imprisonment of 8 Ms to 25 years, is unanimously reversed on the law, and the indictment dismissed with leave to the People to re-present the charges of manslaughter in the first and second degrees to the Grand Jury. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30 day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
We find, as the People appropriately concede, that the trial court committed reversible error when it submitted to the jury, over defendant’s objections, a verdict sheet containing some of the elements of the crimes charged, in addition to the charges themselves (People v Johnson, 176 AD2d 148). Concur —Ellerin, J. P., Asch, Kassal and Smith, JJ.